Title: To Thomas Jefferson from William C. C. Claiborne, 22 November 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New Orleans, Novr. 22. 1805.
                  
                  I have the honor to inclose you a duplicate of my letter of the 23rd. Ultimo.
                  The barracks in this City, with some repairs, which might be readily made by the Soldiers, would afford comfortable Quarters for Officers and Privates.
                  I have always thought that the Officer commanding the Troops, should reside in the Barracks; The apartments are commodious, and Colonel Freeman might (if he pleased) convert some of them into very convenient Chambers for his own accommodation. 
                  I am, Dear Sir, With great respect, Your faithful friend!
                  
                     William C. C. Claiborne 
                     
                  
               